Title: To James Madison from the Georgia General Assembly, 12 December 1809
From: Georgia General Assembly
To: Madison, James


In Senate, 12th. December 1809.
The foundations of the National Government being laid in the people—the intimate connexion between the people in a Republican Government and their public functionaries—The deep and solemn affection of a people for the Government of their choice—the proud Independence of freemen disdaining a quiet submission to repeated injuries—the long continued outrages and insults which have characterised the conduct of the British Cabinet towards our country, urge the Legislature of Georgia at this momentous crisis to an enunciation of their sentiments.
While with an eye of prudent suspicion we have marked the rapid strides of that imperious Government towards the despotism of the Ocean, we could not but recognize the pointed jealousy of her Orders in Council, which have with undeviating constancy leveled their shafts at the infant, but widely expanding commerce of America.
The Legislature had at one time sympathized in the fond hope of their brethren at large, in the Union, that a character of virtue and integrity sanctioned by the manifestations of a peace-loving community would have entitled them to reciprocal moderation and justice from the Governments of the Old world.
But the steady determination evinced by the two great belligerants of Europe to a continuation of their encroachments, and an unrelenting adherance to their violations of the universally received principles of national law had served entirely to eradicate the fond hope that a steady and virtuous neutrality would be adequate to the maintenance of our rights upon the Ocean; and hence resulted throughout the State of Georgia that animated approbation of the principles of an Embargo, which they deemed best calculated to restore the proud despots of Europe to a sense of Justice and of right; but while indulging in the pleasing expectations that an effect so desirable was about to be produced—while reposing in the grateful retrospection of the virtuous and patriotic policy which had dignified the last administration; and contemplating an equally honorable conduct in the present—we have been roused from a confidence so magnanimous to the recognition of an insult offered to the heads of Department in our Government, in whose hands are entrusted all negotiations with foreign powers—And feeling as we do, that an insult to Officers so high, in whom rests a responsibility so great while in the decent, honorable, rightful and dignified performance of duties incumbent upon them thro’ the insolence of a foreign Minister is an insult to the Nation at large—And deeply impressed with the importance of supporting the Executive, in all actions sanctioned by justice where the rights and dignity of our National Government is involved
Be it therefore Resolved by the Senate and House of Representatives of the State of Georgia in General Assembly met, that we conceive the conduct of Francis James Jackson late resident minister from the Court of St. James’, to have been highly insulting and censurable, and that with one voice we approve the spirited and decisive manner of the Executive of the United States in refusing further to negotiate with the British Government through the medium of that Minister.
And be it further Resolved that we as Citizens of Georgia, and members of the Union will ever be found in willing readiness to assert the rights and support the dignity of our Country whenever called upon by the proper authority of our National Republic.
And be it further Resolved that his Excellency the Governor be requested to transmit these our Resolutions to our Senators in Congress, to be by them presented to the President of the United States.
Read and unanimously passed.
Hen: MitchellPresident
Attest.
Will: Robertson
Secretary

